Citation Nr: 0126466	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  01-00 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
September 1980.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied the claim.

The veteran provided testimony at a videoconference hearing 
before the undersigned Board Member in September 2001, a 
transcript of which is of record.


FINDINGS OF FACT

1.  All reasonable development necessary for the present 
disposition of the veteran's hearing loss claim has been 
completed.

2.  A VA audiological evaluation conducted in May 2000 
revealed Level I hearing for both ears. 

3.  The evidence on file does not indicate that the veteran's 
bilateral hearing loss presents such an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85-4.87.  Current 
VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87; 
Diagnostic Codes 6100 to 6110.  The evaluation of hearing 
impairment applies a rather structured formula which is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

On May 11, 1999, VA announced amendments to the criteria for 
evaluating disability from hearing loss.  64 Fed. Reg. 25202-
25210 (1999) (codified at 38 C.F.R. §§ 4.85-4.87).  The 
amended criteria became effective on June 10, 1999.  Under 
the new criteria, when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  64 Fed. Reg. 25202-25210 (codified at 38 C.F.R. 
§ 4.86).  Further, when the average puretone threshold is 30 
decibels at 1000 Hertz, and 70 decibels or more at 2000 
Hertz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  Id.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  VA has also revised the provisions 
of 38 C.F.R. § 3.159 effective November 9, 2000, in view of 
the new statutory changes.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO accorded the veteran an 
examination in relation to this claim, and he has not 
indicated that the disability has increased in severity since 
the last examination.  The RO also advised the veteran of the 
evidence necessary to substantiate his claim by the October 
2000 Statement of the Case, including the applicable criteria 
for a higher disability rating.  Moreover, the RO 
specifically addressed the requirements of the VCAA by 
correspondence dated in February 2001.  Further, the veteran 
has had the opportunity to present testimony in support of 
his claim at the September 2001 videoconference hearing, and 
he has not identified any pertinent evidence that is not of 
record.  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. 
§ 3.159, and that no additional assistance to the veteran is 
required based on the facts of the instant case.


Background.  Service connection was granted for bilateral 
hearing loss by a June 1981 rating decision.  A 
noncompensable (zero percent) rating was assigned, effective 
September 13, 1980.

The veteran initiated his current increased rating claim by 
an April 2000 statement.  In conjunction with his claim, he 
submitted a private January 2000 audiological examination 
report which revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
5
10
20
75
70
70
LEFT
10
10
30
70
65
60

No speech recognition scores appear to have been noted in 
conjunction with this examination.

The veteran also submitted a statement dated in April 2000 in 
which he described the history of his hearing loss 
disability, as well as his current problems as a result 
thereof.  Among other things, he noted that he had been in 
the Reserves, but that every year the regulations concerning 
hearing become more strict.  Ultimately, in December 1999, he 
was unable to reenlist because of his hearing loss.  As a 
result, he lost the additional income and other benefits he 
had received from being in the Reserves.

The veteran also submitted a copy of military regulations, 
which included "Acceptable Audiometric Hearing Level for 
Appointment, Enlistment, and Induction."  This regulation 
reflects requirements of pure tone at 500, 1000, and 2000 
Hertz of not more than 30 dB on the average (either ear), 
with no individual level greater than 35 dB at these 
frequencies; and a level not more than 45 dB at 3000 Hertz 
each ear, and 55 dB at 4000 Hertz each ear.

In May 2000, the veteran underwent both a VA ear disease and 
a VA audiological examination.  

At the VA ear disease examination, the examiner noted that 
the veteran had high frequency hearing loss, primarily from 
about the 3000 to 8000 range, where the decibel figure was 
somewhere in the 70's.  However, it was noted that the 
audiology study was still pending.  It was also noted that 
the veteran's major issue was that he had tinnitus which 
varied in intensity and loudness in both ears, and that 
background noise significantly interfered with his ability to 
understand communication orally from another individual.  
Consequently, any background noise where he worked in the 
warehouse was a problem.  Additionally, it was noted that he 
had wanted to stay in the military, but he had to leave 
because of his severe hearing problem.  Similarly, he wanted 
to stay in the Reserves, but they had a regulation stating 
that this magnitude of high frequency loss excluded a person 
from being in the Reserves.  As a result, he lost the 
opportunity to be in the Reserves and to stay in the military 
through retirement requirements, which made it more difficult 
for him to feed his family and to survive on the warehouse 
work alone.  Following examination of the veteran, the 
overall assessments were high frequency hearing loss, and 
tinnitus.  (Service connection and a 10 percent rating are 
currently in effect for the veteran's tinnitus.)

The VA audiological evaluation revealed pure tone thresholds, 
in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
Average
RIGHT
15
10
20
80
70
45
LEFT
15
10
25
70
65
43

Speech recognition scores were 96 percent for both ears.  
Additionally, it was noted that the veteran reported constant 
bilateral tinnitus.  Diagnosis was mild to moderately severe 
high frequency sensorineural bilateral hearing loss.

The RO confirmed and continued the noncompensable rating for 
the veteran's bilateral hearing loss.  In the October 2000 
Statement of the Case, the RO noted that the results of both 
the January 2000 private audiological evaluation, as well as 
the May 2000 VA audiological evaluation, did not satisfy the 
schedular requirements for a 10 percent rating.  Further, the 
RO noted that VA disability compensation rating criteria had 
no relationship to the Department of Defense's very stringent 
criteria for eligibility to remain in the active Reserves.  
The RO also found that there were no exceptional facts 
presented by the medical evidence regarding the need for 
repeated hospitalization nor unusual amount of lost time from 
civilian work due to this disorder.  Accordingly, the case 
was not referred for consideration of an extraschedular 
rating.  The RO expressed its regret over learning that the 
veteran lost his Reserve duty eligibility, but it was noted 
that this would not be a legal basis for an increased rating 
under 38 C.F.R. § 3.321.

At the September 2001 videoconference hearing, the veteran 
read into the record his April 2000 statement concerning his 
history of hearing loss and his current problems.  He 
emphasized the fact that he could not remain in the Reserves 
because of his hearing loss.  Moreover, he testified that he 
had problems at his current warehouse job because of his 
hearing loss and tinnitus.  For example, he testified that he 
was afraid to seek promotion because of his hearing loss.  
Additionally, it was noted that he could not use hearing aids 
because of his tinnitus.

Following the videoconference hearing, the veteran submitted 
into evidence copies of various documents that were already 
of record, including the military regulation concerning 
hearing loss, and a pamphlet entitled "The Fine Art of 
Listening."


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased (compensable) rating for his bilateral 
hearing loss.

As an initial matter, the Board notes that neither the 
January 2000 private audiological evaluation nor the May 2000 
VA audiological evaluations shows that the four specified 
frequencies are all 55 decibels or more.  Further, neither of 
these audiological evaluations shows that the average 
puretone threshold is 30 decibels at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  Thus, the provisions of 
38 C.F.R. § 4.86 are not applicable in the instant case. 

As previously noted, the January 2000 private audiological 
evaluation does not appear to contain any speech 
discrimination scores.  Further, the record does not show 
that the examiner who conducted this evaluation certified 
that the use of the speech discrimination test was not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc.  Consequently, this 
evaluation is not adequate for VA rating purposes.  38 C.F.R. 
§ 4.85.  Even if the Board were to use Table VIa for puretone 
threshold average, the January 2000 audiological evaluation 
indicates average pure tone threshold of 43.75 for both ears.  
This represents Level II hearing for both ears under Table 
VIa, which warrants a zero percent evaluation under Table 
VII.  In short, it does not appear that the veteran would be 
entitled to a compensable rating based upon the results of 
this evaluation.

With respect to the May 2000 VA audiological evaluation, the 
Board notes that, using Table VI for evaluation of auditory 
acuity impairment at 38 C.F.R. § 4.85, these results 
represent Level I hearing for both ears.  This warrants a 
zero percent evaluation under Table VII.

Based upon the foregoing audiological evaluations, the Board 
finds that the evidence is not evenly balanced, and that the 
veteran does not meet or nearly approximate the schedular 
criteria for a compensable rating for his bilateral hearing 
loss.  As such, the preponderance of the evidence is against 
his claim, and the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board also concurs with the RO's determination that the 
veteran's bilateral hearing loss does not present such an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards.  A review of the evidence on file does not show 
that the veteran has had frequent periods of hospitalization 
as a result of his hearing loss.  Although the veteran was 
unable to remain in the Reserves because of his hearing loss, 
the record reflects that this was a secondary job and not the 
veteran's primary occupation.  Moreover, the Board concurs 
that the requirements for retention in the Reserves appear to 
be rather stringent in that these requirements are less than 
the requirements for a compensable rating under the VA rating 
schedule.  Further, no evidence has been submitted to show 
that the veteran had frequent absences from his primary place 
of employment (i.e., the warehouse) due to his service-
connected hearing loss.  While the veteran has indicated some 
problems at work, the evidence, including the May 2000 VA ear 
disease examination, reflects that this is due more to his 
service-connected tinnitus than his hearing loss.  The 
severity of the veteran's tinnitus is not currently on 
appeal.  In any event, the Board concludes that the veteran's 
hearing loss does not warrant consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1).
ORDER

Entitlement to an increased (compensable) rating for 
bilateral hearing loss is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

